SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 (Mark One) þAnnual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the fiscal year ended December 31, 2013 OR ¨Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the transition period from to Commission file number001-00035 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: General Electric Company 3135 Easton Turnpike Fairfield, Connecticut 06828-0001 GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) December 31, 2013 and 2012 Table of Contents Page Number(s) Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Plan Benefits as of December 31, 2013 and 2012 4 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2013 and 2012 5 Notes to Financial Statements 6 - 17 Supplemental Schedule: (i) Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2013 18 - 22 Exhibits: 23Consent ofIndependent Registered Public Accounting Firm (i) Schedules required by Form 5500 that are not applicable have not been included. - 2 - Report of Independent Registered Public Accounting Firm General Electric Company, as Administrator GE Retirement Savings Plan (formerly GE Savings and Security Program): We have audited the accompanying statements of net assets available for plan benefits of the GE Retirement Savings Plan (formerly GE Savings and Security Program) (thePlan) as of December31, 2013 and 2012, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December31, 2013 and 2012, and the changes in net assets available for plan benefits for the years then ended in conformity with U.S.generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line4i – schedule of assets (held at end of year) as of December31, 2013 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP June 20, 2014 - 3 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Statements of Net Assets Available for Plan Benefits December 31, 2013 and 2012 (in thousands) Assets: Investments at fair value (notes 3 and 4) $ $ Notes receivable from participants Employer contribution receivable Accrued dividends and interest Other assets Total assets Liabilities: Other liabilities Total liabilities Net assets available for plan benefits $ $ See accompanying notes to financial statements. - 4 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Statements of Changes in Net Assets Available for Plan Benefits Years Ended December 31, 2013 and 2012 (in thousands) Additions to net assets attributed to: Investment income: Net appreciation in fair value of investments (note 3) $ $ Interest and dividend income: General Electric Company Common Stock Registered investment companies Other investments Interest on notes receivable from participants Contributions: Employee Employer Total additions Deductions from net assets attributed to: Participant withdrawals Net increase Beginning of year End of year $ $ See accompanying notes to financial statements. - 5 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Notes to Financial Statements December 31, 2013 and 2012 Description of the Plan The GE Retirement Savings Plan (formerly GE Savings and Security Program) (the “Plan”) is a defined contribution plan sponsored by General Electric Company (“the Company”).Effective January 1, 2014, the Plan was amended to change its name from GE Savings and Security Program to GE Retirement Savings Plan (“RSP”).As a result, other Plan-related names also changed accordingly, as identified in these notes. The Plan is subject to applicable provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The assets of the Plan are held in and invested through the GE Retirement Savings Trust (the “Trust”), formerly the General Electric Savings and Security Trust. Fidelity Investmentsâ is the Plan’s recordkeeper.The Plan Trustees (all of whom are officers of GE Asset Management Incorporated (“GEAM”), a wholly owned subsidiary of the Company) have appointed Fidelity Management Trust Company (“FMTC”) as the directed Trustee of the Trust. GEAM is the investment adviser to seven of the Plan’s investment options, which include actively managed funds in equity and fixed income asset classes. BlackRock Institutional Trust Company, N.A. (“BlackRock”) is the investment adviser to six of the Plan’s investment options, which include passively managed funds in equity and fixed income classes (collectively referred to herein as the “Index Funds”).AllianceBernstein, L.P. (“AllianceBernstein”) is the investment adviser to the Plan’s suite of twelve Target Retirement Date Funds.State Street Bank and Trust Company is the custodian of all Plan assets except for the GE Stock Fund, the Index Funds and the U.S. Bond Fund (as defined below). FMTC is the custodian of the GE Stock Fund.Blackrock is the custodian of the Index Funds.The Federal Reserve Bank is the custodian of the United States Savings Bonds in the U.S. Bond Fund. The following description of the Plan is provided for general information purposes only.The complete terms of the Plan are provided in the GE Retirement Savings Plan document (the “Plan Document”).Additional Plan information including benefits, investment options, vesting provisions and effects of plan termination is included in Plan handbooks and other material distributed to participants. Employee Contributions and Investment Options Eligible employees of the Company and participating affiliates may participate in the Plan by investing up to 30% of their eligible earnings in one or more of the following investment options: (a) General Electric Common Stock Fund (the “GE Stock Fund”) - The GE Stock Fund invests at least 98% of its assets in GE common stock, with the remainder held in cash or cash equivalents to provide for the GE Stock Fund’s estimated liquidity needs. (b) GE RSP Income Fund (the “Income Fund”), formerly GE S&S Income Fund - The Income Fund managed by GEAM seeks a high interest rate of return over a long-term period consistent with the preservation of capital by investing at least 80% of its net assets in debt securities. (c) GE RSP U.S. Equity Fund (the “U.S. Equity Fund”), formerly GE S&S U.S. Equity Fund - The U.S. Equity Fund managed by GEAM seeks long-term growth of capital and income by investing at least 80% of its net assets in equity securities of U.S. companies, such as common and preferred stocks. (d) GE Institutional International Equity Fund (the “International Fund”) – The International Fund managed by GEAM seeks long-term growth of capital by investing at least 80% of its net assets in equity securities, such as common and preferred stocks.The International Fund invests primarily in companies in both developed and emerging market countries outside the United States. - 6 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Notes to Financial Statements December 31, 2013 and 2012 (e) GE Institutional Small-Cap Equity Fund (the “Small-Cap Fund”) – The Small-Cap Fund managed by GEAM seeks long-term growth of capital by investing at least 80% of its net assets in equity securities of smaller companies, such as common and preferred stocks. (f) GE Institutional Strategic Investment Fund (the “Strategic Investment Fund”) – The Strategic Investment Fund managed by GEAM seeks maximum total return (total return includes both income and capital appreciation) by investing primarily in a combination of U.S. and Non-U.S. equity and debt securities and cash. (g) Non-U.S. Equity Index Fund – A collective investment trust maintained and managed by BlackRock that seeks investment results that correspond generally to the investment performance of the Morgan Stanley Capital International All Country World Index (MSCI ACWI) ex-US Net Dividend Return Index by investing in a portfolio of international equity securities to approximate, as closely as practicable, the capitalization weighted total rates of return of the markets in certain countries for publicly traded equity securities. (h) U.S. Aggregate Bond Index Fund – A collective investment trust maintained and managed by BlackRock that seeks investment results that correspond generally to the investment performance of the Barclays U.S. Aggregate Bond Index by investing in a representative sample of securities that collectively has an investment profile similar to the index. (i) U.S. Large-Cap Equity Index Fund – A collective investment trust maintained and managed by BlackRock that seeks investment results that correspond generally to the investment performance of the S&P 500 Index by investing in large companies within the United States. (j) U.S. Mid-Cap Equity Index Fund – A collective investment trust maintained and managed by BlackRock that seeks investment results that correspond generally to the investment performance of the S&P Mid-Cap 400 Index by investing in medium-sized companies within the United States. (k) U.S. Small-Cap Equity Index Fund – A collective investment trust maintained and managed by BlackRock that seeks investment results that correspond generally to the investment performance of the Russell 2000 Index by investing in smaller companies within the United States. (l) U.S. Treasury Inflation-Protected Securities Index Fund (the “U.S. TIPS Index Fund”) – A collective investment trust maintained and managed by BlackRock that seeks investment results that correspond generally to the investmentperformance of the Barclays U.S. Treasury Inflation-Protected Securities Index by investing in substantially all of the securities that make up the index. (m) GE RSP Short-Term Interest Fund (the “ST Interest Fund”), formerly GE S&S Short-Term Interest Fund – The ST Interest Fund managed by GEAM seeks to preserve principal and achieve a market-related interest rate of return by investing primarily in a variety of investment-grade debt securities, such as U.S. government securities, asset-backed securities, corporate bonds and money market instruments. (n) GE RSP Money Market Fund (the “Money Market Fund”), formerly GE S&S Money Market Fund – The Money Market Fund managed by GEAM seeks a high level of current income consistent with the preservation of capital and maintenance of liquidity by investing substantially all of its assets in short-term U.S. Government securities. (o) United States Savings Bonds (the “U.S. Bond Fund”) – The Savings Bonds available under this option are Series “EE” Savings Bonds issued by the U.S. Treasury.The Savings Bonds mature 30 years after their issue date and earn interest based on market yields for Treasury securities.Each May 1 and November 1, the U.S. Government sets the rates for the Savings Bonds that apply for the next six months.Principal and accrued interest are credited when the Savings Bond is redeemed or on its maturity date.Until a Plan participant has - 7 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Notes to Financial Statements December 31, 2013 and 2012 accumulated sufficient funds to purchase a Savings Bond, the amounts in the participant’s account are invested in money market instruments and other short-term debt securities. (p) Target Retirement Date Funds (the “TRD Funds”) - The TRD Funds are daily valued separate accounts managed by AllianceBernstein.The investment objective of each TRD Fund is to seek the highest total return (total return includes capital appreciation and income) over time consistent with an appropriate degree of risk, and a specified allocation among various types of assets.To achieve its investment objective, each TRD Fund invests in a combination of underlying investment funds representing a variety of asset classes (the “Underlying Funds”).A TRD Fund’s asset allocation changes over time and is expected to gradually shift from a combination of Underlying Funds that emphasizes investment in stocks to a combination of Underlying Funds that is more conservative and invests in bonds, stocks, and short-term investments.Approximately 15 years after the target retirement date, the target asset allocation is expected to reach a “landing point” and become static. The suite of Target Retirement Date Funds includes the following: 2000 Target Retirement Date Fund2020 Target Retirement Date Fund2040 Target Retirement Date Fund 2005 Target Retirement Date Fund2025 Target Retirement Date Fund2045 Target Retirement Date Fund 2010 Target Retirement Date Fund2030 Target Retirement Date Fund2050 Target Retirement Date Fund 2015 Target Retirement Date Fund2035 Target Retirement Date Fund2055 Target Retirement Date Fund The GE Stock Fund, Income Fund, U.S Equity Fund, International Fund, Small-Cap Fund, Strategic Investment Fund, Index Funds, ST Interest Fund, Money Market Fund, U.S. Bond Fund and the TRD Funds are collectively referred to herein as the “Funds”. The Income Fund, U.S. Equity Fund, International Fund, Small-Cap Fund and Strategic Investment Fund are registered investment companies subject to specific disclosure and other requirements.The following Plan information is available to participants and eligible employees upon request or may be obtained online at the Plan’s website: Audited financial statements and prospectuses or other disclosure documents of the registered investment companies; Fund profiles for the GE Stock Fund, ST Interest Fund, Income Fund, U.S. Equity Fund, Money Market Fund, U.S. Bond Fund, Index Funds and TRD Funds; and the GE Retirement Savings Plan Supplemental Information document (formerly Savings and Security Program Supplemental Information document) containing certain information regarding all Funds.Certain of the above documents comprising this Plan information are also affirmatively provided to participants and eligible employees in compliance with the requirements of the Department of Labor. The Plan permits participants to invest compensation on which income taxes have and have not been paid (“after-tax” and “pre-tax”, respectively).The United States Internal Revenue Code limits the amount of pre-tax contributions that can be made each year. The limit for participants under age 50 was generally $17,500 and $17,000 in 2013 and 2012, respectively.For participants who were at least age 50 during the year, the limit was generally $23,000 and $22,500 in 2013 and 2012, respectively.The Plan also permits participants to make Roth contributions, which are combined with pre-tax contributions for purposes of these limits. Participants may switch their investment balances (including rebalancing) up to 12 times each quarter.Restrictions on such switches include a prohibition against switching balances into the U.S. Bond Fund, a prohibition against switching balances out of Savings Bonds held in custody that were purchased with after-tax contributions and certain restrictions on a participant’s ability to engage in frequent trading in response to Securities and Exchange Commission requirements governing mutual funds. Employer Contributions The Plan generally provides for employer matching contributions of 50% of employees’ contributions of up to 7% of their earnings, that is, a 3.5% maximum matching contribution.For certain eligible employees, whose first day of work was on or after January 1, 2005, such matching contributions are generally 50% of employees’ contributions of up to 8% of earnings, that is, a 4% maximum matching contribution. - 8 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Notes to Financial Statements December 31, 2013 and 2012 Effective January 1, 2011, the Plan was amended to give certain eligible salaried employees, whose first day of work is on or after that date, an employer contribution generally equal to 3% of their earnings, irrespective of any employee contributions.This Company Retirement Contribution is in addition to the employer matching contribution. Effective January 1, 2012, the Plan was amended to give certain eligible production employees, whose first day of work was on or after that date, both the Company Retirement Contribution and an Additional Company Retirement Contribution (“ACRC”) equal to $600 per year, irrespective of any employee contributions.This ACRC will be credited to the participants’ accounts each January, beginning in 2013. Hereinafter, the Company Retirement Contribution and the ACRC shall be referred to collectively as “Company Retirement Contributions” (“CRCs”). These CRCs can be invested in any of the available investment options, with the exception of the U.S. Bond Fund.A participant who does not have a regular investment election on file will be electing to invest the CRCs in the TRD Fund consistent with the participant’s age. Rollovers and Transfers from Other Qualifying Plans Subject to Company approval, participants may elect to rollover amounts from other qualifying plans or arrangements in accordance with the Internal Revenue Code.For the years ended December 31, 2013 and 2012, transfers from other qualifying plans or arrangements were $62.5 million and $63.3 million, respectively, and are included in employee contributions in the statements of changes in net assets available for plan benefits. Withdrawals Subject to certain limitations prescribed by the Plan and the Internal Revenue Code, terminated participants may elect retirement or other termination withdrawals in either lump sum or partial payments.Currently, employed participants may make up to seven withdrawals per year and certain hardship withdrawals from their participant accounts (except with respect to amounts attributable to any CRCs, which are not available for withdrawal during employment). Partial payments on termination are generally limited to four per year and a minimum of $500. Notes Receivable from Participants The Plan permits participants, under certain circumstances, to borrow a minimum of $500 from their participant accounts (except with respect to amounts attributable to any CRCs, which are not available for loans).Subject to certain Internal Revenue Code and Plan limits, a participant may not borrow more than the lesser of 50% of that participant’s available account value, as defined in the Plan Document, or $50,000, adjusted for prior loans. The term of any loan is up to 4.5 years unless the loan is used to acquire a principal residence for which a term of up to 15 years may be permissible.The interest rate applicable to participant loans is based on the monthly average of the composite yield on corporate bonds, published by Moody’s Investors Service.Prior to December 2009, the interest rates of individual loans were fixed for the shorter of the term of the loan or five years.Effective December 2009, the interest rates for new loans are fixed for the term of the loan. Loans are repaid with interest in equal payments over the term of the loan by payroll deductions, personal check, or other such methods as may be required.Participants may repay the entire principal amount with written notice and without penalty.A participant may have no more than two outstanding loans from the Plan at any time. In the event of a loan default, the amount of the outstanding balance will be reported to the Internal Revenue Service in the year of the default as ordinary income. - 9 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Notes to Financial Statements December 31, 2013 and 2012 Participant Accounts Each participant’s account is credited with the participant’s contributions and CRCs (as applicable) and allocation of (a) employer matching contributions and (b) investment results.The benefit to which a participant is entitled is the value of the participant’s vested account. Vesting Participants are fully vested in their employee contributions, employer matching contributions and related investment results.Participants receiving CRCs and related earnings generally become vested in those amounts once the participant completes three years of service. Forfeitures During 2013 and 2012, forfeitures of $6,379,611 and $2,332,568, respectively, were used to reduce employer contributions in accordance with the terms of the Plan. Plan Termination and Amendment Although the Company has not expressed any intent to do so, it has the right under the Plan, to the extent permitted by law, to discontinue its contributions and to terminate the Plan in accordance with the provisions of ERISA.If the Plan is terminated, each participant’s interest will be payable in full according to the Plan provisions.The Company also has the right under the Plan, to the extent permitted by law, to amend or replace the Plan for any reason. Administrative and Investment Advisory Costs Administrative costs of the Plan and investment advisory costs for the GE Stock Fund, ST Interest Fund and the Money Market Fund are generally borne by the Company.For the registered investment companies, the Index Funds, and the TRD Funds, investment advisers receive a management fee for providing investment advisory services.These management fees are reflected in interest and dividend income for the registered investment companies and in net appreciation in fair value of investments for the Index Funds and TRD Funds on the statements of changes in net assets available for plan benefits. Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting. (b) Investments Plan investments are reported at fair value.See notes 3 and 4 for additional information. Investment transactions are recorded on a trade date basis.Dividends are recorded on the ex-dividend date.Interest income is earned from settlement date and recognized on the accrual basis.The net appreciation (depreciation) in the fair value of investments consists of the realized gains or losses on the sales of investments and the net unrealized appreciation (depreciation) of investments. All portfolio securities of the Money Market Fund and any short-term money market instruments held by the ST Interest Fund with remaining maturities of sixty days or less at the time of purchase are valued on the basis of amortized cost, which approximates fair value. - 10 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Notes to Financial Statements December 31, 2013 and 2012 More detailed information regarding these financial instruments, as well as the strategies and policies for their use, is contained in the documents described above under “Employee Contributions and Investment Options” in note 1. (c) Fair Value Measurements For financial assets and liabilities, fair value is the price the Plan would receive to sell an asset or pay to transfer a liability in an orderly transaction with a market participant at the measurement date.In the absence of active markets for the identical assets and liabilities, such measurements involve developing assumptions based on market observable data and, in the absence of such data, internal information that is consistent with what market participants would use in a hypothetical transaction that occurs at the measurement date. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect our market assumptions.Preference is given to observable inputs.These two types of inputs create the following fair value hierarchy: Level 1 - Quoted prices for identical investments in active markets. Level 2 - Quoted prices for similar investments in active markets; quoted prices for identical or similar investments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 - Significant inputs to the valuation model are unobservable. The Company maintains policies and procedures to value investments using the best and most relevant data available.In addition, the Company retains independent pricing vendors to assist in valuing certain investments. The following section describes the valuation methodologies used to measure investments at fair value. When available, quoted market prices are used to determine the fair value of investment securities, and they are included in Level 1.Level 1 securities include GE common stock, registered investment companies, certain short-term money market instruments, and U.S. Savings Bonds. The Plan’s ownership in the collective funds is carried at fair value based on the investment’s net asset value per unit and is included in Level 2. When quoted market prices are unobservable, pricing information is obtained from an independent pricing vendor.The pricing vendor uses various pricing models for each asset class that are consistent with what other market participants would use.The inputs and assumptions to the model of the pricing vendor are derived from market observable sources including: benchmark yields, reported trades, broker/dealer quotes, issuer spreads, benchmark securities, bids, offers, and other market-related data.Since many fixed income securities do not trade on a daily basis, the methodology of the pricing vendor uses available information as applicable such as benchmark curves, benchmarking of like securities, sector groupings, and matrix pricing.The pricing vendor considers available market observable inputs in determining the evaluation for a security.Thus, certain securities may not be priced using quoted prices, but rather determined from market observable information.These investments are included in Level 2 and primarily comprise securities in the ST Interest Fund. The Money Market Fund securities are typically valued on the basis of amortized cost which approximates fair value and these are - 11 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Notes to Financial Statements December 31, 2013 and 2012 included in Level 2.If it is determined that amortized cost does not approximate fair value, securities may be valued based on dealer supplied valuations or quotations.In these infrequent circumstances, the pricing service may provide the Plan with valuations that are based on significant unobservable inputs, and in those circumstances, the investment securities are classified in Level 3. Plan securities that are valued using techniques other than market quotations, particularly securities that are “fair valued,” are subject to valuation risk.The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Annually, the Company conducts a review of the Plan’s primary pricing vendor to validate that the inputs used in that vendor’s pricing process are deemed to be market observable as defined in the standard.While the Company is not provided access to proprietary models of the vendor, the Company’s review has included on-site walkthroughs of pricing processes, methodologies and control procedures for each asset class for which prices were provided.The Company’s review also includes an examination of the underlying inputs and assumptions for a sample of individual securities across asset classes, credit rating levels and various durations.The Company believes that the prices received from the pricing vendor are representative of prices that would be received to sell the assets at the measurement date (exit price). The Plan may use non-binding broker quotes as its primary basis for valuation when there is limited, or no, relevant market activity for a specific instrument or for other instruments that share similar characteristics.The Company has not adjusted the prices obtained from the brokers. Investment securities priced using non-binding broker quotes are included in Level 3.As is the case with the primary pricing vendor, third-party brokers do not provide access to their proprietary valuation models, inputs and assumptions. (d) Notes Receivable from Participants Loans to participants are recorded at the outstanding principal balance plus accrued interest. (e) Participant Withdrawals Participant withdrawals are recorded when paid.Included in participant withdrawals are GE Common Stock cash dividends paid to participants of approximately $39.5 million and $37.8 million during 2013 and 2012, respectively. (f) Management Estimates and Assumptions The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. (g) Reclassification Certain prior year amounts have been reclassified to conform to current year presentation. - 12 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Notes to Financial Statements December 31, 2013 and 2012 (3) Investments A summary of the fair value of the Plan’s investments at December 31, 2013 and 2012 follows. (in thousands) GE Common Stock $ (a) $ (a) Registered Investment Companies: GE RSP Income Fund (a) (a) GE RSP U.S. Equity Fund (a) (a) GE Institutional International Equity Fund GE Institutional Small-Cap Equity Fund GE Institutional Strategic Investment Fund Total Registered Investment Companies Collective Funds: (b) GE Cash Plus Fund Non-U.S. Equity Index Fund U.S. Aggregate Bond Index Fund U.S. Large-Cap Equity Index Fund (a) (a) U.S. Mid-Cap Equity Index Fund U.S. Small-Cap Equity Index Fund U.S. Treasury Inflation-Protected Securities Index Fund Total Collective Funds Other Investments: (b) Short-Term Money Market Instruments U.S. Treasury and U.S. Government Agency Debt Obligations (a) (a) Commercial Mortgage-Backed and Asset-Backed Securities U.S. Savings Bonds Total Other Investments Total investments at fair value $ $ (a) Investments representing more than 5% of the Plan’s net assets. (b) Target Retirement Date Funds are separate accounts that invest in a combination of Index Funds and the Money Market Fund representing a variety of asset classes.See Note 1(p). - 13 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Notes to Financial Statements December 31, 2013 and 2012 The Plan’s investments appreciated during 2013 and 2012 as follows. (in thousands) GE Common Stock $ $ Registered Investment Companies Collective Funds Other Investments $ $ The Funds, with the exception of the U.S. Bond Fund, include investments in U.S. equities, international equities and fixed income securities. Investment securities, in general, are exposed to various risks, such as interest rate, credit and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonable to expect that changes in the values of investment securities will occur (including in the near term) and that such changes could materially affect participant account balances and the statements of net assets available for plan benefits. The Plan offers alternatives that may mitigate participant risks, including the opportunity to diversify investments across multiple participant-directed fund elections including active and passively managed funds covering multiple asset classes.Additionally, the investments within each participant-directed fund election are further diversified into various financial instruments, with the exception of the GE Stock Fund and the U.S. Bond Fund, which primarily invest in securities of a single issuer. Investments other than the GE Stock Fund, the Money Market Fund and the U.S. Bond Fund may use various financial instruments such as options and futures, commonly referred to as derivatives, as a substitute for taking a long or a short position in an underlying asset, to increase returns, or as part of a hedging strategy. - 14 - GE RETIREMENT SAVINGS PLAN (formerly GE Savings and Security Program) Notes to Financial Statements December 31, 2013 and 2012 (4) Fair Value Measurements The Plan’s investments measured at fair value on a recurring basis at December 31, 2013 follow. Level 1 Level 2 Level 3 Total (in thousands) GE Common Stock $ $
